IMPORTANT INFORMATION AND REMINDERS Submission and completion of appropriate Regulation 60 documents is required prior to completing this application. Page 1 · The name, trust date (if applicable), address, birth date, Social Security number/tax identification number, and country of citizenship are provided for each individual/entity named. Page 2 · The primary or contingent status for each named beneficiary is entered in section 3(A). · Each beneficiary is named individually. If there are any trust designations, the trust name and the trust date are included. · Designated beneficiary percentages are clearly entered and total 100% for all primary beneficiaries and 100% for all contingent beneficiaries. · If a separate sheet containing additional beneficiary information is needed, that sheet is signed and dated by the owner. · If the ING Joint LifePay Plus living benefit option is selected on a custodially owned contract, the custodial beneficiary information is entered in section 3(B). Page 3 · Select one death benefit. If choosing an optional living benefit rider, select only one. · Enhanced death benefits cannot be selected with joint owners. Page 4 · If a transfer is required, the approximate transfer amount is entered in section 5. If there are multiple transfers, each approximate transfer amount is entered separately. · The initial premium meets the selected products minimum requirements. · The plan type for this new annuity (e.g. nonqualified, IRA, SEP-IRA) is indicated in section 6, and any applicable conversion/establishment dates are provided. · If a replacement is involved, the appropriate transfer and state replacement forms are completed and submitted with this application. Page 5 · Use section 9(A) if you have not elected the ING LifePay Plus or ING Joint LifePay Plus benefit option. · All allocations (fixed and variable) total 100% of the initial investment amount. · To elect an optional DCA transfer program, allocate money to ING Liquid Assets and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Both allocations must total 100%. Page 6 · Use section 9(B) if you have elected the ING LifePay Plus or ING Joint LifePay Plus benefit option. · Please note, contracts that elect the ING LifePay Plus or ING Joint LifePay Plus benefit options must comply with the fund allocation requirements as described on page 6 of this application (see options 1-3) and in your prospectus. These requirements apply to both initial and DCA allocations. Please see the next page for examples. Applications that do not comply with these requirements will be deemed not in good order, and the contract will not be issued until correct investment instructions are received. · After contract issue, ReliaStar Life Insurance Company of New York may periodically rebalance the contract value to remain in compliance with the ING LifePay Plus and ING Joint LifePay Plus allocation requirements. Please see your prospectus for additional information. · To elect an optional DCA transfer program, allocate money to ING Liquid Assets and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Both allocations must total 100%. Page 7 · The owner has signed and dated section 11, including the city and state where this application was signed. If this is different from the owners resident state, an explanation is provided at the top of page 1 and a Nexus Information Worksheet is submitted with this application. · If this form is signed by a power of attorney, legal guardian, etc., a copy of the appropriate supporting documentation is provided confirming the signers ability to act on behalf of the owner. Page 8 · The name, Social Security number, phone number, broker/dealer branch, and signature for each agent is provided. · If more than one agent is listed, the agent commission split is entered and totals 100%. MAILING INSTRUCTIONS Send completed and signed documents to: For Regular Mail: ING ANNUITIES For Overnight Delivery: ING ANNUITIES Attn: New Business Attn: New Business PO Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 To contact our Licensing Department please call 800-235-5965. To contact our Client Services Department please call 800-366-0066. To contact our Sales Desk please call FINANCIAL INSTITUTION DIVISION , 800-555-1885. IMPORTANT INFORMATION ABOUT THE ING JOINT LIFEPAY PLUS LIVING BENEFIT RIDER There are certain issue requirements that must be met to successfully elect the ING Joint LifePay Plus living benefit rider. Applications that do not comply with these issue requirements will be deemed not in good order, and the contract will not be issued. The ING Joint LifePay Plus living benefit rider can only be issued if there are two individuals who are married at the time of issue and meet the ownership, annuitant and beneficiary issue requirements listed in the table below. ReliaStar Life Insurance Company of New York will comply with the then current definition of marriage under federal tax law and regulations and federal tax publications issued by the Internal Revenue Service (IRS). The IRS has interpreted marriage to mean a legal union between a man and a woman as husband and wife. Please consult your financial advisor to determine whether you meet the requirements. ING Joint LifePay Plus Living Benefit Issue Requirements 1 Annuitant(s) Primary Beneficiary Type of Plan Owner Ownership Requirements Requirements Requirements Nonqualified Joint owners The two owners must be the Must be a spouse. None two spouses. Single owner The owner must be a Must be a spouse. Sole primary beneficiary spouse. must be the owners Qualified-IRA Single owner 2 The owner must be a Must be the owner. Sole primary beneficiary spouse. must be the owners 1 Non-natural owners are not allowed. Neither joint owners nor non-natural owners are allowed under qualified plans. 2 Includes custodial accounts. The beneficial owner of the custodial account must be one of the spouses. 3 If a custodial account, this requirement applies to the beneficiary information on record with the custodian. Changes in ownership, annuitant and/or beneficiary designations, and changes in marital status may affect the terms and conditions of the ING Joint LifePay Plus living benefit option. Please refer to your prospectus for complete details to determine if this living benefit option is consistent with your needs and objectives in purchasing an annuity contract. If you decide to elect the ING Joint LifePay Plus living benefit option, please be sure to provide names, birth dates and Social Security numbers wherever requested on the application. Please follow the instructions listed on the Important Information and Reminders page at the beginning of this document. 3(A). BENEFICIARY(S) (All fields for each beneficiary must be completed. Complete section 3(B) for custodially owned contracts.) c Restricted Beneficiary. (If selected, complete a Restricted Beneficiary form and submit it with this application.) Beneficiary proceeds will be split equally if no percentages are provided. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Please use the space in section 8 if you need to list additional beneficiaries. 3(B). CUSTODIAL BENEFICIARY (Required if ING Joint LifePay Plus is selected on a custodially owned contract. This sole beneficiary must be the spouse of the annuitant. All fields must be completed.) Name Birth Date Percent % SSN/TIN Is this sole beneficiary the spouse of the annuitant? c Yes c No Address SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Relationship Name to Owner Birth Date SSN/TIN Percent One Primary Beneficiary Mary M. Doe Sister 03/31/1950 123-45-6789 100% Two Primary Beneficiaries Jane J. Doe Mother 04/01/1940 ###-##-#### 50% John J. Doe Father 05/01/1935 ###-##-#### 50% One Primary Beneficiary Jane J. Doe Wife 11/30/1923 ###-##-#### 100% One Contingent John J. Doe Son 06/18/1951 ###-##-#### 100% Estate Estate of John Doe Estate N/A 67-981239 100% ABC Trust Trust Trust N/A 44-234567 100% Dtd 1/1/85 Testamentary Trust 1 Trust created by the Last Testamentary (Trust established within Will and Testament of John Trust N/A 38-078602 100% the owners will) Doe 1 If the trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the owner or the owners estate. 145552(04/08) Page 2 of 8 Order #145552 NY 02/02/2009 4. PRODUCT SELECTION Product ING Architect New York Death Benefit Option Package (Select one. If a death benefit is not chosen, the death benefit will be the Standard Death Benefit.) c Standard Death Benefit (This is the only death benefit available for multiple owners.) c Annual Ratchet Death Benefit 1 1 Only available for owner and annuitant ages 0 - 75, unless LifePay Plus or Joint LifePay Plus is elected. If LifePay Plus or Joint LifePay Plus is elected, owner ages 0-79 are permitted. Please consider the additional cost of these options (0.70% of MGWB Base for LifePay Plus and 0.90% of MGWB Base for Joint LifePay Plus) as well as their interaction with the death benefit elected to determine if this combination is appropriate considering your investment objectives. O PTIONAL L IVING B ENEFIT (You may only select one.) Please be aware that these descriptions are highlights only. Consult the prospectus for details before electing an optional living benefit. c Minimum Guaranteed Income Benefit (MGIB) (Only available to owner and annuitant ages 0 - 75 years.) The Minimum Guaranteed Income Benefit rider is an optional guarantee available for an additional charge. The guarantee provides a minimum amount of annuity income at the end of a specified waiting period that will be available if the contract owner annuitizes on an MGIB Exercise Date. A 10-year waiting period is required before you can annuitize the MGIB rider benefit. The amount of the MGIB depends in part on the amount of eligible premium you pay (more than 5 years before the end of the waiting period). Transfers from Covered Funds to Special Funds will limit the future growth of the MGIB Rollup Base as follows. The MGIB Rollup Base for Special Funds does not accumulate at the MGIB Rate, so investments in Special Funds may limit the MGIB Benefit. The MGIB income guarantee rate is lower than the annuity purchase rate guaranteed by the contract. c ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) 2 ING LifePay Plus is an optional guarantee available for an additional charge. Subject to the riders terms, conditions, and limitations, the rider guarantees that a certain amount may be withdrawn annually, regardless of market performance, and even if the accumulation value is zero, until the death of the annuitant or until the rider is terminated. Withdrawals in excess of the contracts free amount may be subject to surrender charges. c ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) 2 ING Joint LifePay Plus is an optional guarantee available for an additional charge. Subject to the riders terms, conditions, and limitations, the rider guarantees that a certain amount may be withdrawn annually, regardless of market performance, and even if the accumulation value is zero, until the death of the last active spouse (as defined in the rider) or until the rider is terminated. To elect this rider, there must be two spouses who are married to each other and are either joint owners or one spouse is an owner and the other is the sole primary beneficiary. Withdrawals in excess of the contracts free amount may be subject to surrender charges. For all optional living benefits: These benefits may have limited usefulness in contracts funding tax-qualified programs because partial withdrawals made to satisfy the minimum distribution rules might result in a dollar-for-dollar or proportional reduction in the benefit base or an inability to exercise the benefit altogether. If you plan to use the benefit before or after your required minimum distribution date, consider whether the benefit is appropriate for your circumstances. Consult your tax advisor. Withdrawals (for ING LifePay Plus and ING Joint LifePay Plus, excess withdrawals) reduce the amount of the benefits on a pro-rata basis, which may result in a greater reduction than the amount withdrawn. Withdrawals are subject to federal income tax and if withdrawals are taken prior to age 59 1 / 2 , a federal tax penalty may apply, equal to 10% of the amount treated as income. You should consult your tax advisor before electing any optional benefit or rider under the contract to determine any tax consequences that may result from such election. If elected, the MGIB, ING LifePay Plus and ING Joint LifePay Plus riders may not be cancelled unless the contract is terminated. 2 Funds must be allocated per ING LifePay Plus and ING Joint LifePay Plus requirements detailed on page 6. Read your prospectus carefully regarding details about these optional benefits. Applications that do not comply with these requirements will be deemed not in good order, and the contract will not be issued until correct investment instructions are received. 145552(04/08) Page 3 of 8 Order #145552 NY 02/02/2009 5. INITIAL INVESTMENT Enter the initial allocation in whole percentages in section 9(A) or 9(B). Please make any checks payable to ReliaStar Life Insurance Company of New York. c Initial Premium Paid $ c Estimated Amount of Transfer/1035 Exchange: $ 6. PLAN TYPE Nonqualified: c Regular c 1035 Exchange Qualified: c IRA c IRA Transfer c IRA Rollover from Qualified Plan c SEP-IRA c Other c Roth IRA - If transfer, please provide original conversion/establishment date and amount 7. REPLACEMENT Will the coverage applied for replace any existing annuity or life insurance policies on the annuitants life? c Yes (If yes, please complete the fields below.) c No Company Name Policy # Face Amount $ 8. SPECIAL REMARKS 145552(04/08) Page 4 of 8 Order #145552 NY 02/02/2009 9(A). ALLOCATION SELECTION-USEIF YOU HAVE NOT ELECTED THEINGLIFEPAYPLUSOR INGJOINT LIFEPAYPLUS OPTION Complete page 6, Section 9(B) if you have elected the ING LifePay Plus or ING Joint LifePay Plus option. To elect an optional DCA transfer program, allocate money to ING Liquid Assets 3 and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Enter allocations in whole percentages.The initial and DCA allocations must each total 100%. Variable Investments 1 Initial DCA 3 Initial DCA 3 Allocation % Allocation % Allocation % Allocation % (Required) (Optional) (Required) (Optional) % BlackRock Global Allocation V.I. % % ING Marsico Growth % % Fidelity ® VIP Contrafund % % ING Marsico International Opportunities % % ING AllianceBernstein Mid Cap Growth % % ING MFS Total Return % % ING American Funds Asset Allocation % % ING MFS Utilities % % ING American Funds Bond % % ING Multi-Manager International Small Cap Equity % % ING American Funds Growth % % ING Oppenheimer Active Asset Allocation % % ING American Funds Growth-Income % % ING Oppenheimer Global % % ING American Funds International % % ING Oppenheimer Main Street % % ING American Funds World Allocation % % ING PIMCO Core Bond % % ING Baron Small Cap Growth % % ING Pioneer Mid Cap Value % % ING BlackRock Global Science and Technology % % ING Russell Global Large Cap Index 85% % % ING BlackRock Large Cap Growth % % ING Russell Large Cap Index % % ING Columbia Small Cap Value II % % ING Russell Mid Cap Index % % ING Davis New York Venture % % ING Russell Small Cap Index % % ING Evergreen Health Sciences % % ING T. Rowe Price Capital Appreciation % % ING Evergreen Omega % % ING T. Rowe Price Equity Income % (SM) % ING T. Rowe Price Growth Equity % % ING FMR Diversified Mid Cap % % ING Templeton Foreign Equity % % ING Focus 5 % % ING Templeton Global Growth % % ING Franklin Income % % ING Van Kampen Capital Growth % % ING Franklin Mutual Shares % % ING Van Kampen Comstock % % ING Franklin Templeton Founding Strategy % % ING Van Kampen Equity & Income % % ING Global Equity Option % % ING Van Kampen Global Franchise % % ING Global Real Estate % % ING Van Kampen Global Tactical Asset Allocation% % ING Global Resources % % ING Van Kampen Growth and Income % % ING International Index % % ING VP Growth and Income % % ING Janus Contrarian % % ING VP Intermediate Bond % % ING JPMorgan Emerging Markets Equity % % ING VP MidCap Opportunities % % ING JPMorgan Mid Cap Value % % ING VP Small Company % % ING Julius Baer Foreign % % ING WisdomTree (SM) Global High Yielding Equity Index % % ING Lehman Brothers U.S. Aggregate Bond Index % % ING Liquid Assets 3 % ING Lifestyle Portfolios 1 % ING Lifestyle Aggressive Growth % % ING Lifestyle Moderate Growth % % ING Lifestyle Conservative % % ING Lifestyle Moderate % % ING Lifestyle Growth % % Allocation Total (Initial and DCA (if elected) allocations must each total 100%.) 1 The available share class is subject to distribution and/or service (12b-1) fees. 2 These portfolios are special funds. Transfers to and from amounts invested in these portfolios may affect living benefit guarantees. 3 DCA does not ensure a profit or guarantee against loss in a declining market. 145552(04/08) Page 5 of 8 Order #145552 NY 02/02/2009 9(B). ALLOCATION SELECTION - USE IF YOU HAVE ELECTED THE ING LIFEPAY PLUS OR ING JOINT LIFEPAY PLUS OPTION Complete page 5, Section 9(A) if you have not elected the ING LifePay Plus or ING Joint LifePay Plus option. Enter allocations in whole percentages according to the following options. DCA allocations also must follow the option limitations. To elect an optional DCA transfer program, allocate money to ING Liquid Assets 3 and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. The initial and DCA allocations must each total 100%. Option 1 - You may allocate entirely among Accepted Funds without restriction. Option 2 - You may elect not to allocate any account value to Accepted Funds and allocate entirely among the LifePay Plus Fixed Allocation Fund(s) and Other Funds. However, at least 30% of the account value must be invested in the LifePay Plus Fixed Allocation Fund(s). Option 3 - You may allocate among a combination of Accepted Funds, the LifePay Plus Fixed Allocation Fund(s), and Other Funds. However, at least 30% of the account value not invested in Accepted Funds must be invested in the LifePay Plus Fixed Allocation Fund(s). Accepted Funds Variable Investments 1 Initial DCA 3 Initial DCA 3 Allocation % Allocation % Allocation % Allocation % (Required) (Optional) (Required) (Optional) % BlackRock Global Allocation V.I. % % ING Liquid Assets 2 % % ING American Funds Asset Allocation % % ING MFS Total Return % % ING American Funds World Allocation % % ING Oppenheimer Active Asset Allocation % % ING Lifestyle Conservative % % ING Russell Global Large Cap Index 85% % % ING Lifestyle Growth % % ING T. Rowe Price Capital Appreciation % % ING Lifestyle Moderate Growth % % ING Van Kampen Equity & Income % % ING Lifestyle Moderate % % ING Van Kampen Global Tactical Asset Allocation% LifePay Plus Fixed Allocation Fund(s) 1 % ING American Funds Bond % If you have chosen to allocate according to Option 2 or 3 above, at least % ING Lehman Brothers U.S. Aggregate Bond Index % 30% of the account value not invested in Accepted Funds must be invested % ING PIMCO Core Bond % in the LifePay Plus Fixed Allocation Fund(s). % ING VP Intermediate Bond % Other Funds 1 % Fidelity ® VIP Contrafund % % ING Julius Baer Foreign % % ING AllianceBernstein Mid Cap Growth % % ING Lifestyle Aggressive Growth % % ING American Funds Growth % % ING Marsico Growth % % ING American Funds Growth-Income % % ING Marsico International Opportunities % % ING American Funds International % % ING MFS Utilities % % ING Baron Small Cap Growth % % ING Multi-Manager International Small Cap Equity % % ING BlackRock Global Science and Technology % % ING Oppenheimer Global % % ING BlackRock Large Cap Growth % % ING Oppenheimer Main Street % % ING Columbia Small Cap Value II % % ING Pioneer Mid Cap Value % % ING Davis New York Venture % % ING Russell Large Cap Index % % ING Evergreen Health Sciences % % ING Russell Mid Cap Index % % ING Evergreen Omega % % ING Russell Small Cap Index % % ING T. Rowe Price Equity Income % % ING FMR (SM) Diversified Mid Cap % % ING T. Rowe Price Growth Equity % % ING Focus 5 % % ING Templeton Foreign Equity % % ING Franklin Income % % ING Templeton Global Growth % % ING Franklin Mutual Shares % % ING Van Kampen Capital Growth % % ING Franklin Templeton Founding Strategy % % ING Van Kampen Comstock % % ING Global Equity Option % % ING Van Kampen Global Franchise % % ING Global Real Estate % % ING Van Kampen Growth and Income % % ING Global Resources % % ING VP Growth and Income % % ING International Index % % ING VP MidCap Opportunities % % ING Janus Contrarian % % ING VP Small Company % % ING JPMorgan Emerging Markets Equity % % ING JPMorgan Mid Cap Value % % ING WisdomTree (SM) Global High Yielding Equity Index % % Allocation Total (Initial and DCA (if elected) allocations must each total 100%.) 1 The available share class is subject to distribution and/or service (12b-1) fees. 2 These portfolios are special funds. Transfers to and from and amounts invested in these portfolios may affect living benefit guarantees. 3 DCA does not ensure a profit or guarantee against loss in a declining market. 145552(04/08) Page 6 of 8 Order #145552 NY 02/02/2009 10. OPTIONAL ACCOUNT REBALANCING PROGRAM (May not use with dollar cost averaging.) Automatic allocation rebalancing will occur on the last business day of the next scheduled rebalancing period. Please consult your prospectus for details regarding this feature as well as restrictions, minimum or maximum limitations, fees and other applicable information. Any subsequent reallocation, add-on or partial withdrawal you direct, other than on a pro rata basis, will terminate this program. Please rebalance my portfolio to the allocations on this application: c Quarterly c Semi-Annually c Annually 11. DISCLOSURES AND SIGNATURES Please read the following statements carefully and sign below. By signing below, I acknowledge receipt of the Prospectus. I understand that this contracts cash surrender value when based on the investment experience of a variable investment option may increase or decrease on any day and that no minimum value is guaranteed. This contract is consistent with my anticipated financial needs. I certify that, to the best of my knowledge and belief, all statements and answers in this application are complete and true and may be relied upon in determining whether to issue the contract. I understand that this contract and the underlying Series shares or securities which fund those contracts and policies are not insured by the FDIC or any other agency. They are not deposits or other obligations of any bank and are not bank guaranteed. I also understand that they are subject to market fluctuation, investment risk and possible loss of principal invested. I understand that when based on the investment experience of the Separate Account Division, the variable annuity cash surrender values may increase or decrease on any day and that no minimum value is guaranteed. The variable annuity applied for is in accord with my anticipated financial objectives. I understand that IRAs and other qualified plans already provide tax deferral like that provided by the contract. For an additional cost, the contract provides additional features and benefits, including death benefits and the ability to receive a lifetime income. I should not purchase a qualified contract unless I want these benefits, taking into account their cost. In certain circumstances, Fixed Allocation Fund Automatic Rebalancing may result in a reallocation into the LifePay Plus Fixed Allocation Fund(s), even if you have not previously been invested in them. By electing to purchase the ING LifePay Plus or ING Joint LifePay Plus option (if chosen), you are providing ReliaStar Life Insurance Company of New York with direction and authorization to process these transactions, including reallocations into the LifePay Plus Fixed Allocation Fund(s). You should not purchase the ING LifePay Plus or ING Joint LifePay Plus option if you do not wish to have your contract value reallocated in this manner. TAXPAYER CERTIFICATION Under penalties of perjury, my/our signature(s) certifies/certify that: 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me). 2. I am not subject to backup withholding because (a) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends or (b) the IRS has notified me that I am no longer subject to backup withholding. 3. I am a U.S. citizen or U.S. resident alien. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. ¬
